Exhibit 10(u)

 

 

07-14-04

 

TCF Financial Corporation

 

SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN

FOR TCF CASH BALANCE PENSION PLAN

(Restated as of July 19, 2004)

 

I.              Purpose of Plan; Effect of Restatement; Status of Plan.

 

The purpose of this Plan is to provide Eligible Employees with supplemental
retirement benefits as set forth herein to remedy certain limitations or
reductions in benefits under the IRC, as set forth herein, to such Employees
under the TCF Cash Balance Pension Plan ( the “TCF Pension Plan”) This Plan was
originally effective as of October 1, 1988. From October 1, 1988 through the
date of this restatement, the supplemental benefits provided by this Plan
relating to the TCF Pension Plan and the TCF Employees Stock Purchase Plan
(“ESPP Plan”) were provided under one plan document.  Effective with this
restatement, the supplemental benefits provided by this Plan relative to the TCF
Pension Plan are set forth in this document and the supplemental benefits
provided by this Plan relative to the ESPP Plan are set forth in a separate
document.

 

This Plan is also intended to be a plan, program, or arrangement under 4 U.S.C.
section 114 (the “State Taxation of Pension Income Act of 1995”) maintained
solely for the purpose of providing retirement benefits for employees in excess
of the limitations imposed by one or more of IRC sections 401(a)(17), 401(k),
401(m), 402(g), or 415 or any other limitation on contributions or benefits in
the IRC on qualified plans such as the TCF Pension Plan.

 

II.            Definitions

 

(a)          Committee.  The Compensation Committee of the Board of Directors of
TCF Financial Corporation (“TCF Financial”).

 

(b)         Eligible Employee.  Employees of TCF Financial, or any of its direct
or indirect subsidiaries, are eligible for this Plan if they are eligible to
participate in either the TCF Financial Executive Deferred Compensation Plan or
the TCF Financial Senior Officer Deferred Compensation Plan. Notwithstanding the
foregoing, no Employee shall be eligible for benefits under this Plan unless the
Employee is also a Participant and Qualified Employee in the TCF Pension Plan
and individuals who become employees of an Employer as a result of a merger or
acquisition shall not be Eligible Employees under this Plan unless and until TCF
Financial has adopted a resolution identifying them as Eligible Employees.

 

--------------------------------------------------------------------------------


 

(c)          ESPP Plan.  The “ESPP Plan” is the TCF Employees’ Stock Purchase
Plan, as amended from time to time.

 

(d)         TCF Pension Plan.  The “TCF Pension Plan” is the TCF Cash Balance
Pension Plan as amended from time to time.

 

(e)          IRC.  The “IRC” is the Internal Revenue Code of 1986, as amended.

 

(f)            [Reserved.]

 

(g)  Covered Compensation.  “Covered Compensation” is any “Certified Earnings”
as defined in the TCF Pension Plan paid to an Eligible Employee by the Employer
in any calendar year (disregarding any limit on Certified Earnings under IRC §
401(a)(17)), plus any amounts which would have been “Certified Earnings”
(disregarding any limit on Certified Earnings under IRC § 401(a)(17)) in such
calendar year except that such Employee elected to defer such amounts under this
Plan or any other tax-qualified or non-tax qualified plan of deferred
compensation maintained by an Employer.

 

(h)  TCF Financial.  “TCF Financial” is TCF Financial Corporation, a Delaware
Corporation.

 

(i)  Employer.  “Employer” is TCF Financial, or any of its direct or indirect
subsidiary companies which is the employer of an Eligible Employee under this
Plan.

 

III.           [Reserved.]

 

IV.           Supplemental Benefits related to the TCF Pension Plan.

 

(a)          Benefits.

 

(i)            The supplemental pension benefit provided under paragraph (a)(i)
this section relative to benefits accrued under the TCF Pension Plan prior to
August 31, 1990 was terminated effective as of May 30, 2003, and all
then-remaining accrued benefits under the supplemental pension benefit were paid
out to participants in a lump sum no later than June 30, 2003.

 

(ii)           With respect to benefits accrued under the TCF Cash Balance
Pension Plan on and after September 1, 1990, the supplemental pension benefit
under this Plan shall be equal to an Account Balance which is 0 on September 1,
1990, and thereafter is increased each month by the difference between the pay
credit provided to the Eligible Employee for such month under the TCF Pension
Plan and the amount such Employee would have received as a pay credit for such
month in the absence of the Restrictions defined in subsection (b) below.  The
eligible Employee’s Account Balance shall also be increased each month by the
interest factor applicable to account balances under Section 4.6 of the

 

--------------------------------------------------------------------------------


 

TCF Pension Plan as of said month.

 

Effective July 1, 2004, the Pension Plan was amended to prohibit any employees
hired on or after that date from becoming Participants in that Plan and to
prohibit employees rehired on or after that date from accruing any additional
Pay Credits under that Plan.  Accordingly: (I) an employee first hired by a TCF
Participating Employer or Affiliate on or after July 1, 2004 shall not be
entitled to any supplemental benefits from this SERP relating to the TCF Pension
Plan;  (II) an employee rehired by a TCF Participating Employer or an Affiliate
on or after July 1, 2004 shall not accrue any additional supplemental Pay
Credits from this SERP relating to the TCF Pension Plan based on employment
service after such rehiring; and (III) an employee employed by a Participating
Employer on June 30, 2004 shall  continue to receive supplemental Pay Credits
under this SERP relating to the Pension Plan under the provisions of this
sub-paragraph (ii), which shall be and remain in full force and effect.

 

(b)         “Restrictions” means:

 

(i)             limitations on benefits provided in Internal Revenue Code §415
(currently generally $165,000 in annual benefits);

 

(ii)          limitations of Covered Compensation under the TCF Pension Plan to
the dollar limits  provided in Internal Revenue Code § 401(a)(17) (currently
$205,000); and

 

(iii) limitations on Covered Compensation occurring as a result of other
provisions of the IRC.  For purposes of this sub-paragraph (iii), a limitation
on Covered Compensation shall be deemed to occur with respect to any amounts
which are deferred under the TCF Financial Executive Deferred Compensation Plan
or the TCF Financial Senior Officer Deferred Compensation Plan, and which are
excluded from Covered Compensation under the TCF Pension Plan as a result of the
Internal Revenue Code. This Plan provision is deemed to be substantially similar
to the TCF Pension Plan provision which treats Employee’s elective deposits to
the ESPP Plan as Covered Compensation under that Plan.

 

(c)          Payment of Benefits.  Unless an Eligible Employee has made an
election described in the following paragraph, the Eligible Employee’s
supplemental pension benefit under this Section IV shall be paid in a lump sum
no later than 30 days after the Eligible Employee’s termination of employment. 
For purposes of this paragraph (c), a termination of employment shall not be
deemed to occur upon a transfer of employment between two or more Employers.

 

An Eligible Employee may elect to have benefits from this Article IV distributed
in one of the following forms, provided that such election is in writing and is
executed and delivered to TCF Financial, or to its Corporate Secretary (or
designee) on behalf of TCF Financial, no later than one year (365 days) before
such Eligible Employee’s termination of employment: (i) distribution in five
annual installments, (ii) distribution in ten annual installments, or (iii)
distribution of

 

--------------------------------------------------------------------------------


 

$10,000.00 annually until all of the Eligible Employee’s benefits from this
Article IV have been distributed.  Installment payments shall commence no later
than the 15th day of the first calendar quarter immediately following the
Eligible Employee’s termination of employment, with succeeding installments paid
on or about each February 15th thereafter.  The amount of each installment under
(i) and (ii) shall be determined by dividing the undistributed portion of the
Eligible Employee’s benefit under this Article IV by the number of installments
remaining to be paid, including the current installment.  For the purposes of
determining the amount of each installment under (i) and (ii) and for the
purpose of determining when an Eligible Employee’s benefit has been fully
distributed, the undistributed portion of an Eligible Employee’s benefit under
this Article IV shall include interest thereon at the rate determined under
Section IV(a)(ii), commencing on the date such benefit would otherwise have been
distributed in a lump sum.

 

If the Eligible Employee is deceased, the distribution shall be payable to the
beneficiary or survivor of the Eligible Employee in the form payable to the
Eligible Employee hereunder.

 

Notwithstanding the foregoing, if the lump sum value of an Eligible Employee’s
benefit under this Article IV is less than $15,000.00 at the time of the
Eligible Employee’s termination of employment, then such amount shall be
distributed to the Eligible Employee in a lump sum payment no later than 30 days
after the Eligible Employee’s termination of employment.

 

V.       Committee.

 

The Committee shall have full power to construe, interpret and administer this
Plan, including to make any determination required under this Plan and to make
such rules and regulations as it deems advisable for the operation of this
Plan.  The Committee shall have sole and absolute discretion in the performance
of their powers and duties under this Plan. A majority of the Committee shall
constitute a quorum. Actions of the Committee shall be by a majority of persons
constituting a quorum and eligible to vote on an issue.  Meetings may be held in
person or by telephone.  Action by the Committee may be taken in writing without
a meeting provided such action is executed by all members of the Committee.  To
the extent it is feasible to do so, determinations, rules and regulations of the
Committee under this Plan shall be consistent with similar determinations, rules
and regulations of the TCF Pension Plan. All determinations of the Committee
shall be final, conclusive and binding unless found by a court of competent
jurisdiction to have been arbitrary and capricious. The Committee shall have
authority to designate officers of TCF Financial and to delegate authority to
such officers to receive documents which are required to be filed with the
Committee, to execute and provide directions to the Trustee and other
administrators, and to do such other actions as the Committee may specify on its
behalf, and any such actions undertaken by such officers shall be deemed to have
the same authority and effect as if done by the Committee itself.

 

VI.           Benefits Unfunded.

 

The rights of beneficiaries, survivors and participants to benefits from this
Plan are solely as unsecured creditors of the Employer.  Benefits payable under
this Plan shall be payable from the general assets of  the Employer and there
shall be no trust fund or other assets secured for the

 

--------------------------------------------------------------------------------


 

payment of such benefits.  In its discretion, the Employer may purchase or set
aside assets, including annuity policies or through use of a grantor trust, to
provide for the payment of benefits hereunder but such assets shall in all cases
remain assets of the Employer and subject to the claims of the Employer’s
creditors. This Plan constitutes a mere promise by the Employers to make benefit
payments in the future, and it is intended to be unfunded for tax purposes and
for purposes of Title I of ERISA.

 

VII.         Beneficiaries and Survivors.

 

An Eligible Employee’s beneficiary or survivor under Article IV of this Plan
shall be the same as the person(s) designated as such pursuant to or under the
provisions of the TCF Pension Plan, unless the Employee has designated in
writing and filed with the Committee a different beneficiary for this Plan.

 

VIII.        Plan Administrator, Amendments, Claims Procedure

 

The Plan Administrator of this Plan is the Committee, which shall have full
power to amend this Plan from time to time, or to terminate this Plan, except
that no such amendment or termination shall deprive an Eligible Employee or
beneficiary or survivor thereof of any benefits accrued under this Plan prior to
such amendment or termination without the written consent of such Eligible
Employee, or if deceased, the beneficiary or survivor thereof.

 

If an Eligible Employee, or beneficiary or survivor thereof, wishes to make a
claim for benefits or disagrees with a determination of the Committee, such
person may file a claim and make such appeals as are permitted under the TCF
Pension Plan. The claims shall then be processed as provided for claims under
the TCF Pension Plan, except that all determinations which would be made by the
“Company” under such Plans shall be made by the Committee instead.

 

IX.           Miscellaneous.

 

(a)  Notices under this Plan to the Employer, TCF Financial or the Committee
shall be sent by Certified Mail, Return Receipt Requested to:  Compensation
Committee, TCF Financial Corporation, c/o General Counsel for Corporate Affairs,
TCF Financial Corporation, 200 Lake Street East, Wayzata, MN   55391.  Notices
under this Plan to Eligible Employees or their beneficiaries or survivors shall
be sent by Certified Mail to the last known address for such person(s) on the
books and records of the Employer, by Certified Mail.

 

(b)  Nothing in this Plan shall change an Eligible Employee’s status to anything
other than an employee “at will” or otherwise enlarge or modify such Employee’s
employment rights or benefits other than as provided herein.

 

(c)  Nothing in this Plan shall abridge an Eligible Employee’s rights, or such
Employee’s beneficiary’s or survivor’s rights, of participation in the TCF
Pension Plan.

 

--------------------------------------------------------------------------------


 

(d)  Expenses of administering the Plan shall be borne by the Employers in
proportion to their share of Eligible Employees in this Plan.

 

(e)  An Eligible Employee’s benefits under this Plan may not be assigned,
transferred, pledged or otherwise hypothecated by said Employee or the
beneficiary or survivor thereof.

 


APPENDIX A

(Reserved)

 

APPENDIX B

(Reserved)

 

--------------------------------------------------------------------------------